Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-62
               Lower Tribunal Nos. 18-2870 CC; 19-274 AP
                          ________________

                 Everything Dry Restoration, LLC,
                       a/a/o Jacque Pierre,
                                  Appellant,

                                     vs.

       Universal Insurance Company of North America,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Maria D.
Ortiz and Gordon Murray, Judges.

     Font & Nelson, PLLC, and Frantz C. Nelson and Dahlene K. Miller-
Almodovar (Fort Lauderdale), for appellant.

     Quintairos, Prieto, Wood & Boyer, P.A., and Thomas A. Valdez and
Vilma Martinez (Tampa), for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.
Affirmed.




            2